Citation Nr: 0116763	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which denied the veteran's 
claim for service connection for PTSD.  

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (i.e., under the standards of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's service separation document, DD Form 214, shows 
he served in the Army from September 1968 to September 1970, 
including about a year in Vietnam; his military occupational 
specialty was a cook; and he received no decorations evincing 
combat.  The RO has not obtained the veteran's service 
personnel records, obtained detailed information from the 
veteran as to claimed service stressors, or attempted 
verification of stressors through the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Such should be accomplished.  A 1994 award letter from the 
Social Security Administration (SSA) indicates the veteran 
was awarded SSA disability benefits, and he states such 
benefits were based on a psychiatric condition.  Complete SSA 
records should be obtained.  The file contains a couple of 
private psychiatric reports from Dr. Emilio Pagan Gordils, 
dated in 1994 and 1996, although there may be additional 
records from this doctor.  The veteran has submitted some VA 
psychiatric outpatient records from 1999-2000, apparently 
from both the Mayaguez Satellite Clinic and the VA Medical 
Center (VAMC), but he has reported additional VA treatment, 
the records of which have not been obtained.  All post-
service VA and non-VA psychiatric treatment records should be 
obtained.  The psychiatric treatment records from recent 
years which are now on file include diagnoses/impressions of 
PTSD (as well as other psychiatric disorders).  These 
records, however, do not appear to contain a diagnosis of 
PTSD under the standards of DSM-IV.  Under the circumstances 
of this case, a VA PTSD examination is warranted.

Accordingly, the case is remanded for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for psychiatric 
problems since his active duty.  The RO 
should then obtain copies of related 
medical records which are not already on 
file.  This includes, but is not limited 
to, complete records from Dr. Emilio 
Pagan Gordils and from the VA Mayaguez 
Satellite Clinic and the VAMC.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of all 
related SSA decisions.

3.  The RO should obtain copies of the 
veteran's Army personnel records from the 
National Personnel Records Center.

4.  If it is not shown that the veteran 
participated in combat in service, the RO 
should perform full development for 
service stressors.  The RO should ask the 
veteran for detailed information on 
service stressors, and he should be given 
an opportunity to submit independent 
evidence which might corroborate such 
stressors.  If service stressors are not 
verified by evidence submitted by the 
veteran, then the RO should request that 
the USASCRUR attempt verification of 
service stressors; for this purpose, the 
RO should provide the USASCRUR with a 
summary of claimed service stressors, as 
well as copies of service personnel 
records and any other documents necessary 
for stressor verification.

5.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of PTSD.  The claims folder 
should be provided to and reviewed by the 
doctor, and the examination report should 
note that such has been accomplished.  
All current psychiatric disorders should 
be diagnosed.  Any diagnosis of PTSD must 
conform to the requirements of DSM-IV.  
If PTSD is diagnosed, the doctor should 
opine as to whether it is related to 
service, and in this regard the doctor 
should identify the specific verified 
service stressors which led to PTSD, and 
the doctor should explain why such 
stressors are adequate to support the 
diagnosis under the standards of DSM-IV.

6.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, the veteran 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is 
returned to the Board.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




